Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/1/2021 are acknowledged.  Claims 39, 42, 45, 48, 50, 52, 53, 59, 63, 65, 68 and 70-71 are amended; claims 40-41 and 47 are canceled; claim 72 is new; claims 1-39, 42-46 and 48-72 are pending; claims 1-38 are withdrawn; claims 39, 42-46 and 48-72 have been examined on the merits.

Claim Objections
The objection to claims 50, 53 and 71, as set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claims and the specification.
The objection to claims 48-71 under 37 CFR 1.75(c), as set forth at p. 3 of the previous Office Action, is withdrawn in view of the amendment of the claims to remove multiple dependency.

Claim Rejections - 35 USC §§ 102/103
The rejection of claims 39-40 and 45-47 under 35 U.S.C. § 102(a)(1)/102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. § 103 over Agnew et al., US 2004/0038306 (US published patent applications cite 1, IDS, 6/28/2019; herein “Agnew”) as set forth at pp. 3-8 of the previous Office Action, is moot regarding claims 40 and 47 due to cancelation of the claims and is withdrawn regarding the remaining claims in view of the amendment of the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39, 42-46, 52-62 and 68-72 are rejected under 35 U.S.C. 103 as obvious over Agnew et al., US 2004/0038306 (US published patent applications cite 1, IDS, 6/28/2019; herein “Agnew”) in view of Liu et al., 2014 (NPL cite 2, IDS, 6/28/2019; herein “Liu”).
Agnew teaches methods and compositions for binding and detecting phosphorylated molecules and detecting phosphorylated kinase substrates (Abst.).  Agnew teaches kits for identifying kinases and measuring their activity [0255] wherein the kits contain instructions and reagents to carry out any of the methods described in Agnew [0253].  Agnew teaches that the fixative methanol/acetic acid is used in the method of detecting phosphorylated proteins (kinase substrates) [0289], teaches using an ATP analog, ATP-Ɣ-S, wherein the Ɣ-phosphate of the ATP analog comprises a transferrable label which is thiophosphate, for detection of phosphorylation by a kinase 
Agnew teaches kits comprising at least (a) a fixative, (b) an ATP analog, ATP-Ɣ-S and (c) one or more agents for detecting the transferrable label wherein the fixative can comprise an aldehyde, glutaraldehyde; but Agnew does not specifically recite that the fixative can be formaldehyde.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute formaldehyde for the fixative in Agnew’s kits in view of the teachings of Liu.
Liu teaches cell imaging to detect Akt activation (in situ kinase visualization) (p. 2, 1st full ¶) wherein the cells are fixed with 4% paraformaldehyde (paraformaldehyde is a polymerized form of formaldehyde which decomposes to a composition of formaldehyde in solution) (p. 9, “Fixing and staining cells for immunofluorescence”); hence, a person of ordinary skill in the art at the time of filing would have found it obvious to substitute 4% formaldehyde for the fixative composition in the kits for identifying kinases and measuring their activity because Liu teaches that 4% formaldehyde is a suitable fixative for methods of visualizing kinases in situ; therefore, claims 39 and 42-44 are prima facie obvious.
Agnew teaches that the kits contain instructions which include describing the reagent concentration or at least one assay method parameter such as the relative prima facie obvious.  NOTE: As described in MPEP 2112.01(III): Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983) ( "Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability….[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate." ); In re Miller, 418 F.2d 1392, 1396 (CCPA 1969) (finding a new and nonobvious In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art); In re Xiao, 462 Fed. App'x 947, 950-51 (Fed. Cir. 2011) (non-precedential) (affirming an obviousness rejection of claims directed to a tumbler lock that used letters instead of numbers and had a wild-card label instead of one of the letters); In re Bryan, 323 Fed. App'x 898, 901 (Fed. Cir. 2009) (non-precedential) (printed matter on game cards bears no new and nonobvious functional relationship to game board). 
The printed matter in the instant claims is not functionally related to the substrate (having a functional relationship means that the printed matter is involved in the function of the substrate such as marks on a measuring cup for indicating volume or marks on a hatband for determining hat size).  MPEP 2111.05(I)(B) makes clear that “where the printed matter and product do not depend upon each other, no functional relationship exists. For example, in a kit containing a set of chemicals and a printed set of instructions for using the chemicals, the instructions are not related to that particular set of chemicals. In re Ngai, 367 F.3d at 1339, 70 USPQ2d at 1864.”
Because the claims are drawn to a composition of matter, a kit comprising a fixative, an ATP analog with a transferrable label and ≥1 agent for detecting the label, the content of the printed matter (instructions) will not distinguish the claimed product from the prior art, thus, claims 45 and 46 are prima facie obvious over the disclosure of Agnew because Agnew teaches that the kits provide instructions.
prima facie obvious.
Regarding claims 53-55 and 59-62, Agnew teaches that the agent for detecting the transferrable label, i.e. thiophosphate, is compound 2 (Example 23, [0331]) wherein compound 2 comprises an agent capable of alkylating the thiophosphate under suitable conditions to form a thiophosphoester (see p. 19, Table 2) and comprises a detectable moiety which is a fluorophore (rhodamine moiety; p. 19, Table 2) wherein detecting the transferrable label, i.e. thiophosphate, comprises reacting the thiophosphate with the agent with a detectable moiety, i.e. compound 2, in an acidic buffer (sodium acetate buffer) at pH 4.0 (Example 23, [0331]).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to comprise an agent capable of alkylating the thiophosphate under suitable conditions to form a thiophosphoester, i.e. compound 2, and an agent which is an acidic buffer at pH 4.0 because Agnew teaches using the two agents to detect the transferred label; therefore, claims 53-55 and 59-62 are prima facie obvious.
Regarding claims 56 and 58, Agnew teaches that the detectable moiety can be biotin which can be detected with biotin binding proteins such as avidin [0073].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to comprise an agent for detecting the prima facie obvious.
Regarding claim 57, Agnew teaches that the detection of the transferred label can be with an antibody that recognizes the transferred label [0057]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to further comprise an agent to detect the transferred and reacted label, i.e. a thiophosphoester, wherein the agent is an antibody, i.e. an anti-thiophosphoester antibody; therefore, claim 57 is prima facie obvious.
Regarding claims 68-69, Liu teaches that the transferrable label can be 32P (p. 10, “Cdk2/cyclin A in vitro kinase assays”), i.e. an uncommon isotope of phosphorus; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to comprise an ATP analog, wherein the Ɣ-phosphate of the ATP analog comprises a transferrable label which is 32P; therefore, claims 68-69 are prima facie obvious.
Regarding claim 71, Agnew teaches stopping the kinase reaction by contacting the reaction with 10% SDS (Example 23, [0331]); hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to comprise an agent for stopping the kinase reaction; therefore, claim 71 is prima facie obvious.
Regarding claim 70, Agnew teaches that after reaction of the thiophosphate with compound 2, the reaction is stopped by washing with a solution comprising acetonitrile which would quench the thiol group; hence, a person of ordinary skill in the art at the prima facie obvious.
Regarding claim 72, the claims are not drawn to a method but to a kit, i.e. a composition of matter.  Intended use limitations in composition claims are met if the composition is capable of performing the intended use.  The kit made obvious by Agnew in view of Liu would be capable of performing the intended use of in situ visualization of kinase activity; hence, claim 72 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/1/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 10-11 regarding the claim objections and rejection under 35 U.S.C. §§ 102(a)(l)/102(a)(2)/103 are moot as the rejections have been withdrawn.  Regarding the rejection of claims 39-47 under 35 U.S.C. § 103 over Agnew in view of Liu, Applicant argues that Agnew teaches a different method than the instant disclosure and argues that the 4% formaldehyde fixative in the kit is for fixing in situ whereas Agnew fixes kinases in gels or on membranes (pp. 12-13).  It is noted that the claims are not drawn to a method but to a composition of matter, a kit.  In response to Applicant's argument that the fixative in Agnew may be employed differently than in Applicant’s method, the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & .
Applicant further argues (p. 13) that Liu teaches fixing and staining cells for immunofluorescence but not in situ detection of kinases and therefore would not be combined with Agnew.  This is unpersuasive because the immunofluorescence in Liu is for detecting in situ kinase activity because the primary antibodies used are Antiphospho-Akt and Anti-Akt to determine the phosphorylation of substrate (and kinase).  Because both Agnew and Liu are drawn to detecting kinase activity and the fixative in each is used prior to the detection of kinase activity and because Agnew explicitly teaches using aldehydes (glutaraldehyde) for fixing, Applicant’s argument that it would be non-obvious to use Liu’s formaldehyde fixative in Agnew is unpersuasive.
Applicant’s arguments are unpersuasive of error in the rejection of claims 39 and 42-46 over Agnew in view of Liu.  The rejections set forth above and below address all the limitations of all pending amended and new claims.

Claims 39, 42-46, 48-62 and 68-72 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew in view of Liu and Levin et al., 2016 (published online 8/1/2016; cite U, attached PTO-892; herein “Levin”).
The discussion of Agnew and Liu regarding claims 39, 42-46, 52-62 and 68-72 set forth in the rejection above is incorporated herein.
Agnew teaches kinase assays and kits therefor wherein the gamma thiophosphate of the ATP analog is transferred to the kinase substrate thus allowing the 
Levin teaches a method to detect kinase activity comprising using ATP analogs, including N6-furfuryladenosine-5'-O-(3-thiotriphosphate) and N6-(2-phenylethyl)adenosine-5'-O-(3-thiotriphosphate), then detecting the transferrable label, thiophosphate, by binding of an anti-thiophosphate antibody (pp. E4777-8, “Identification and Validation of TAK1 Substrates”; Fig. 1) in order to increase the specificity of the kinase detected to kinases which can accommodate bulky ATPs in the kinase active site (Ibid.).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to further comprise N6-furfuryladenosine-5'-O-(3-thiotriphosphate) because it would allow the characterization of the kinase’s active site and/or would limit the reaction to kinases which can accommodate bulky ATPs; therefore, claims 48-51 are prima facie obvious.

Claims 39, 42-46 and 52-72 are rejected under 35 U.S.C. 103 as being unpatentable over Agnew in view of Liu and Imperiali et al., US2011/0053180 (cite A, attached PTO-892; herein “Imperiali”).
The discussion of Agnew and Liu regarding claims 39, 42-46, 52-62 and 68-72 set forth in the rejection above is incorporated herein.

Imperiali teaches methods for determining kinase activity (Abst.) wherein the protein kinase substrate is made to comprise an azido group (i.e. a first click chemistry handle) which is then reacted with a compound comprising a dipolarophile group, such as an alkyne (i.e. a second click chemistry handle), and a detectable moiety, such as a fluorophore, thereby attaching the detectable moiety (fluorophore) to the phosphorylated kinase substrate [0049-51].  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the kit made obvious by Agnew in view of Liu to further comprise an ATP analog with a transferrable label comprising an azido group and to comprise an agent comprising an alkyne attached to a fluorophore for detection of the transferrable label because Imperiali teaches that the protein kinase substrate can be detected by such a method; therefore, claims 63-67 are prima facie obvious.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651